Citation Nr: 0634666	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973, and from April 1975 to May 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The Board remanded this case back 
to the RO for additional development in January 2005.

The veteran testified before the undersigned at a personal 
hearing held at the RO in November 2004.  A transcript of the 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran is not a patient in a nursing home for long- 
term care due to disability, or currently determined to be 
disabled for Social Security Administration (SSA) purposes, 
and he does not have permanent loss of both hands or both 
feet, or of one hand and one foot, loss of sight in both 
eyes, and is not permanently helpless or permanently 
bedridden.

2.  The veteran has a diagnosis of alcohol dependence 
(active); this is of a willful misconduct nature and is not 
for consideration in awarding pension benefits.  His other 
disabilities, to include cervical spine fusion at C4-6 with 
osteophytes and stenosis, degenerative changes in the lumbar 
spine, immature cataracts, and tinnitus, produce no more than 
a slight overall functional impairment.  A psychiatric 
examination resulted in the conclusion that there was a 
personality disorder but no psychiatric impairment.  A 
combined 30 percent rating has been assigned by the RO for 
the non-service-connected disorders.

3.  The veteran has 13 years of education, work experience in 
maintenance work, and he reportedly last worked in 2001.

4.  The veteran's disabilities for VA pension purposes are 
not of sufficient severity to preclude him from maintaining 
substantially gainful employment, consistent with his age, 
educational background, and occupational experience, or in 
sedentary work.

5.  This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards for rating the severity of 
the veteran's disabilities for VA pension purposes.


CONCLUSIONS OF LAW

1.  The criteria for a permanent and total disability rating 
for VA pension purposes are not met.  38 U.S.C.A. §§ 1155, 
1502, 1521, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.342, 4.15, 4.17, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 
5293 (2002); 5292 (effective prior to September 23, 2003); 
5241, 5242, 5243 (effective September 26, 2003); § 4.84a, DC 
6028, 6078 (2005); § 4.87, DC 6260 (2003-2005).

2.  The requirements for referral of the claim for a 
permanent and total disability rating for VA pension purposes 
to the Director of VA's Compensation and Pension Service for 
extra-schedular consideration are not met.  38 C.F.R. § 
3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in April 2002, January 2005, and 
April 2006.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In these letters, the veteran also was advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted April 2002 "duty to assist" letter was 
issued before the appealed rating decision, and the January 
2005 letter was issued after the Board's remand.  As 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  
The RO issued a letter in April 2006, at the same time it 
issued the final supplemental statement of the case (SSOC), 
providing the veteran notice of disability ratings and 
effective dates, two matters omitted in previous 
correspondence.  Any lack of notice as to these matters 
beforehand constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Factual Background

Service records on file show the veteran was the subject of a 
Medical Board after he enlisted with the Marines in April 
1975.  His enlistment examination disclosed a motorcycle 
accident in July 1973 after which he was hospitalized in a VA 
hospital from July 25, 1973 to August 22, 1973, with 
subsequent outpatient treatment confirming a diagnosis of 
anterior cervical fusion for fracture of C-5 with placement 
of both bone fragments posteriorly.  That accident was 
subsequent to the veteran's honorable discharge from the U.S. 
Army.  The Medical Board recommended the veteran's discharge 
from the Marine Corps for a nonacceptable defect.  X-rays 
confirmed anterior cervical fusion C-4-5-6 with residual C-5-
6 group.  There was full range of motion of the neck, and no 
motor or sensory or deep tendon reflex abnormality was noted.  
The veteran was in no acute distress.  The veteran did not 
contest the discharge.  

Medical records dated in November 1985 and September 1987 
from the VA Medical Center (VAMC) in Murfreesboro, Tennessee, 
show a diagnosis of alcohol dependence and antisocial 
personality disorder.  December 1987 discharge summaries from 
the VAMC show multiple admissions for alcohol dependence.  
The veteran left the facility more than once against medical 
advice.  He was not considered a threat to himself or others.

A September 1987 VA medical record states an x-ray shows the 
apparent surgical fusion of the bodies of C4, C5 and C6.  
Osteoarthritic degenerative spur formation involved adjacent 
articular surfaces of the bodies of C3 and C4.  A slight 
kyphosis at the C4 level was noted.  

Forms from Cookeville General Hospital found in the veteran's 
Social Security file, now associated with the veteran's 
claims file, show hospital admissions for alcoholism in April 
1989 and January 1993.  According to a handwritten note found 
in papers from the Social Security Administration (SSA), the 
veteran received SSA disability payments from August 1992 
through December 1996 for a diagnosis of alcohol substance 
abuse.  These payments were terminated in January 1997, but 
the note states the old file was not available.  Another 
paper in the Social Security file states the veteran's 
alcohol addiction and his personality disorders began in 
November 1989.  

An October 1993 psychological evaluation in the SSA file 
indicates the veteran lost his job with the Merchant Marines 
as the result of a drug screen which showed use of marijuana.  
He quit a job at a VA hospital because he did not like to 
work around sick people.  The report noted two other jobs he 
quit because of physical problems related to the neck injury.  
He managed passing grades in college courses despite heavy 
use of drugs and alcohol.  It was noted a brother of the 
veteran engaged in binge drinking and drew VA disability for 
post traumatic stress disorder.  The veteran said that he 
consumed alcohol on a daily basis and got intoxicated about 
three times a week.  He denied significant depression and 
other serious mental problems.  The examiner noted the 
veteran had difficulty explaining why he was not considering 
additional education or retraining for other work.  The 
veteran said something to the effect that he was treating a 
mental problem through self-medication with illegal drugs.

The file from Social Security indicates that the veteran was 
unsuccessful in a 1997 effort to obtain disability payments 
due to back disorders.  A report from a Dr. B.B. dated in 
July 1997 said that even though the veteran said he was 
unable to work because of back pain, evidence showed that he 
was able to stand, walk and bend in a satisfactory manner.  
The veteran walked without assistance in a stooping posture 
and appeared uncomfortable.  He said he was unable to perform 
heel- or toe-walking.  He did have normal gait.  Range of 
motion of the cervical spine was measured at: flexion was to 
15 degrees, extension was to 15 degrees, lateral flexion was 
to 20 degrees, and rotation was to 30 degrees.  In the dorso-
lumbar region, flexion was to 70 degrees, extension was to 10 
degrees, and lateral flexion was to 10 degrees.  Straight leg 
raise was positive at 80 degrees.  Other than these findings, 
Dr. B.B. said the veteran had full range of motion with 
normal flexion, extension, and rotation in all extremities 
and trunk regions.  Dr. B.B. stated that the veteran was 
somewhat limited in his ability to do close and detailed 
work, but he had satisfactory vision with glasses to do 
ordinary activities.  The medical evidence did not show loss 
of vision severe enough to meet the blindness requirements 
for supplemental security income.  Dr. B.B. concluded that 
while the veteran could not do any of his past work, his 
condition did not prevent him from doing other jobs which are 
less demanding.  SSA determined the veteran's condition was 
not severe enough to keep him from working when it considered 
his age, education, training, and work experience.

A November 1998 VA outpatient medical record notes a VA 
physician assessed the veteran with arthritis, poor dental 
hygiene, and status post cervical fracture.

The veteran underwent eye and ear VA examinations in July 
2003.  The veteran complained to the ophthalmologist of 
throbbing pain above the left eye off and on for three to 
four years.  Sometimes the pain was three to four times a 
week and lasted for about half an hour to an hour.  At the 
time of the exam, the veteran was not taking any analgesics 
for this and there was no redness, flashes, or photopsia.  
The veteran has worn eyeglasses since 1971.  His private 
ophthalmologist told him two to three years ago that he might 
have glaucoma.  He denied any problem with amblyopia or a 
color vision problem.

On examination, vision at distance without correction was 
20/400 with the right eye, 20/300 with the left eye, and 
20/200 with both eyes.  With correction for distance, the 
veteran could read 20/50 with the right eye and 20/80 with 
the left eye and 20/30 with both eyes.  Corrected at a 
distance with prescription, his vision was 20/50 with the 
right eye, 20/50 with the left eye, and 20/30-1 for both 
eyes.  Pen light examination showed pupils to 3 mm in size 
bilaterally with brisk reaction to light and accommodation 
and no afferent pupillary defect in either eye.  Eyes were 
basically orthophoric both at near and at a distance.  Slit 
lamp examination showed normal eyelids, lashes, corneae, 
conjunctivae, anterior chambers and iridis bilaterally, 
except that the left eye had a small noninflammed pterygium 
medially.  Lenses showed early nuclear sclerotic changes in 
both eyes.  The examiner's assessment was that the veteran 
had refractive error with high astigmatism in both eyes; 
medial pterygium in the left eye; immature cataract in both 
eyes; and no evidence of glaucoma in either eye.

The veteran complained to the audiologist of hearing loss in 
the right ear only.  His greatest difficulty was 
understanding in the presence of competing noise.  The 
veteran did not feel his hearing loss was related to service, 
but more likely due to his 1973 motorcycle accident.  He 
reported no significant military noise exposure.  He did not 
wear hearing protection for 13 years in the Merchant Marine 
when he worked in engine rooms and when he engaged in 
recreational hunting from the age of 11 to his mid-30s.  
Tinnitus was present, but the veteran was unsure of its onset 
or duration.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
35
40
LEFT
       
25
15
20
35
30

Speech recognition scores on the Maryland CNC Word List were 
94 percent in both the veteran's left and right ears.  The 
diagnosis of the audiologist was normal hearing for both ears 
below 2000 Hz, sloping to a very mild sensorineural hearing 
loss at 3000 to 4000 Hz, then recovering to normal hearing at 
the higher frequencies.  There was normal middle ear pressure 
and tympanic membrane static compliance, bilaterally, 
however, both tympanograms were slightly rounded.  A medical 
follow-up was specifically not indicated.

The veteran underwent a VA joints and spine examination in 
October 2003.  According to the examination report, the 
veteran said that about 10 to 12 years before he began 
developing an intermittent tingling-type sensation when he 
missed a step or had a jarring sensation to his body or on 
heavy lifting.  Seven to 8 years before he began developing 
intermittent buckling in the right leg and a constant 
numbness in the right anterior thigh.  He told the examiner 
he had not worked since 2001 due to his back and fear of 
right leg buckling.  It was noted there was no localized low 
back pain and no radicular low back pain.  The veteran 
complained of chronic varying-type numbness in the sides of 
each finger on the right hand with no numbness or weakness in 
the left upper extremity.

On examination, range of motion of the cervical spine was 
forward flexion to 28 degrees, extension was to 22 degrees, 
right rotation was to 50 degrees, left rotation was to 54 
degrees, right lateral flexion was to 28 degrees, and left 
lateral flexion was to 30 degrees.  For the lumbar spine, 
forward flexion was to 75 degrees, extension was to 30 
degrees, right lateral flexion was to 25 degrees, left 
lateral flexion to 35 degrees, and left and right rotation 
were to 27 degrees.  There was a 9 cm scar in the anterior 
right side of the neck.  Motor strength appeared normal and 
symmetrical in the upper and lower extremities.  Straight leg 
raising was negative bilaterally.  Range of motion in the 
upper and lower extremity joints appeared normal with no heat 
or effusion over any joint or any bony abnormality.  Veteran 
was able to walk with a normal gait.  Impression was 
arthritis of the spine, suspected disc disease at C6-7, and 
anterior fusion of C4-5-6, no spondylolysis, no 
spondylolisthesis, degenerative end-plate spurring at L1-L2 
and L3-L4, and mild lumbar scoliosis with convexity to the 
left.  A magnetic resonance imaging (MRI) scan of the 
cervical spine showed an osteophytic ridge along C2/C3 which 
caused mild spinal canal stenosis and a posterior osteophytic 
ridge along C3/C4 that caused a moderate degree of spinal 
canal stenosis.

The veteran underwent a VA examination in May 2004, including 
an initial evaluation for mental disorder.  The VA staff 
psychologist reviewed the claims file before the examination.  
According to the examination report, the veteran had two 
prior psychiatric hospitalizations and several more for 
substance abuse.  In 1985 he was readmitted and subsequently 
stayed sober for approximately three months.  At that time he 
was hospitalized at the Memphis VAMC.  In 1987 he was 
reportedly admitted to the York campus of the Tennessee 
Valley Healthcare System for depression and alcohol.  He was 
diagnosed then with an antisocial personality disorder with 
alcohol dependence.  He was hospitalized for alcohol abuse 
then at the Nashville VAMC where the veteran said he learned 
to be a "controlled drinker" and not to use intoxicants to 
excess.  The veteran told the examiner he drank a maximum of 
four quarts of beer per week and smoked perhaps one joint a 
month.  It was noted he had teeth knocked out in a bar fight 
three years previously.  The veteran said he was unable to 
keep a job because of pain and a leg that gave out 
frequently.  When asked about depression he said that he got 
sad every day.  It was noted he was never prescribed anti-
depressants nor had he ever undergone psychotherapy for 
depression.  His only contact with a mental health 
professional was while going to college in 1974.

On examination, it was noted the veteran gave no indication 
of being depressed, but in fact appeared jovial and light-
spirited.  He gave no signs of nervousness or tension.  He 
denied any history of hallucinations, delusions or homicidal 
or suicidal intent.  His memory appeared sound and his 
intelligence was noted as average.  There was no experience 
of panic attacks.  Sleep was problematic as he awoke two to 
three times a night.  When the veteran was five, his father 
died at age 35.  The veteran failed the tenth grade of 
school.  He took one year of college classes majoring in 
physical education between service in the Army and enlistment 
in the Marines.  According to the report, post service the 
veteran was in the house building trade for awhile before 
taking a job with the county highway department.  He married 
and divorced between June 1976 and September 1978.  Between 
1978 and 1991, the veteran worked in the Merchant Marines.  
The veteran told the examiner this was the period of his 
heaviest drinking.  He left that job because of the death of 
his grandmother and his back bothered him.  He returned to 
college but quit after a year and took a maintenance job with 
a facility for homeless veterans.  After three months he quit 
that job and returned to his hometown area.  Between 1991 and 
1998, the veteran did odd jobs "through a labor force", 
such as cutting tobacco.  In 1998 he worked maintenance at a 
city baseball field, but was laid off when he took time off 
to be with his hospitalized and dying girlfriend.  His last 
job was with a cleaning company assigned to the local high 
school.  He said he had to quit because he could not stand 
for long without pain and his leg would give out.  The 
veteran lived with his mother who had colon surgery four 
years previously and had diabetes.  He did household chores 
and cared for her.  He had no income.  He does have a 
significant arrest record mostly for substance-related 
offenses.  The veteran estimated five arrests for drunk 
driving and more than 20 for public drunkenness.  The results 
of a MMPI-2 diagnostic test were viewed as being of 
questionable validity when compared with his test profiles 
from previous hospitalizations.  The examiner concluded the 
veteran had a clear propensity for not managing his everyday 
life responsibly or effectively and, as a result, found 
himself in financial and interpersonal predicaments which 
caused him to reach out for help.  He was deemed fully 
capable of managing his personal and financial affairs.  The 
examiner's diagnosis was alcohol abuse and a personality 
disorder mixed with antisocial and borderline traits.  His 
Global Assessment Functioning (GAF) score was 75 for the past 
12 months.  The examiner opined that there was no evidence 
suggesting the veteran suffered from an underlying depressive 
or other mood disorder.  His personality disorder and 
substance abuse problems contributed significantly to his 
current financial and occupational crises.

A VA physician also examined the veteran in May 2004.  She 
examined the claims file.  According to the examination 
report, the veteran said his right knee was injured as a 
child when a stick went through his knee after falling off of 
a barn.  He denied any military injuries to his knees and 
specifically denied any problems with his knees.  X-rays of 
his lumbar spine in September 2003 show no acute fractures, 
spondylolysis or spondylolisthesis.  They do show 
degenerative endplate sparring at L1, L2, L3, and L4.  They 
also showed mild lumbar scoliosis.  According to the report, 
the veteran did not articulate any problems with headaches.  
He said he quit his last job because he was on his feet all 
the time.  He mowed lawns at the time of this examination.  

On examination, the veteran was an obese male in no acute 
distress.  His posture and gait were normal without 
ambulatory aids.  He had a 6 cm scar on the anterior cervical 
region of his neck, a 7.5 cm well-healed scar on his right 
hand, and a 5.5 cm scar on the lateral portion of his right 
knee.  All scars were well-healed without any hypertrophy or 
keloid formation.  Pupils of the eyes were equal, round, and 
reactive to light and accommodation, and extraocular muscles 
were intact.  Normal canals with no perforation and no 
discharge were noted.  Right knee range of motion was from 0 
to 110 degrees with no instability noted to varus and valgus 
stress.  There was some pain in the hip with flexion of the 
right knee.  Right hip flexion was limited to 40 degrees.  
Left knee range of motion was from 0 to 115 degrees with no 
instability noted to varus and valgus stress and no guarding 
or pain noted.  Forward flexion of the lumbar spine was to 90 
degrees, extension was to 30 degrees, right lateral rotation 
was to 38 degrees, and left lateral rotation was to 45 
degrees.  Bilateral rotation was to 45 degrees.  No bilateral 
ankle jerks were obtainable.  Diagnosis was no confirmed 
disability of the knees, degenerative joint disease of the 
lumbar spine, and chronic headaches of unknown etiology.

At a personal hearing before the undersigned in November 
2004, the veteran testified that he could not work an eight-
hour day.  He could start some activity, but could not 
finish.  He said he was no longer receiving Social Security 
disability, and he last worked as a school janitor for about 
three weeks.  His spinal injury in 1973 is the disability 
that prevents him for working, he said.  He first learned of 
his depression at an informal conference at the RO.  His main 
medication was a pain killer for headaches.  He had severe 
and throbbing headaches daily and they were concentrated over 
his left eye.  The veteran also testified that he often 
walked to the grocery store, but that his leg could give out 
at any time, that he was "industrially" blind, and had 
rheumatoid arthritis.  His service representative said the 
veteran also had cataracts.

As a result of the Board's remand, the veteran, who was 51 
years old, underwent another VA examination in August 2005.  
The examiner, who had examined the veteran in May 2004, had 
access to the claim file.  According to the examination 
report, the veteran claimed his back was the reason for his 
disability and that he fell three times since May 2004.  He 
complained of constant throbbing pain in his lower back that 
he rated 8.5 on a scale of 1 to 10.  He reported pain if he 
sat too long or stood too long.  He did not use a back brace 
and denied bowel or bladder functional impairment.  He 
complained his equilibrium was terrible.  It was noted the 
veteran articulated no specific injury to his lower back when 
seen in May 2004.  The veteran also reported numbness and 
tingling in his right lower extremity, probably as a result 
of his neck surgery in 1973.  He said the right leg fell 
asleep and he had tingling between his fingers.  He did not 
mention any current neck pain.  The veteran also had lab data 
indicating he was positive for hepatitis C.  He reported no 
past or current treatment for this disorder.  It was noted 
the veteran said his last job was as a janitor at Putnam 
County High School in 2001 and that he quit because he was on 
his feet all the time.  His surgeries included neck, 
appendectomy, and right inguinal hernia repair.  He denied 
malignant neoplasm.

On examination, the veteran appeared overweight and weighed 
273 pounds, stood 72 inches and was in no acute distress.  
His posture and gait were normal without ambulatory 
assistance.  He was able to forward flex his head 45 degrees, 
extension was to 30 degrees, rotation to the right was to 30 
degrees, and rotation to the left was to 30 degrees.  Lateral 
flexion was to 30 degrees bilaterally.  The veteran reported 
pain on end range of motion with extension.  There was no 
limitation after repetition.  It was also noted there was no 
tenderness to palpation along the lumbar spine.  Forward 
flexion was to 90 degrees, extension was to 30 degrees, 
rotation to the left and right was to 30 degrees, then 
flexion laterally was to 30 degrees bilaterally with no 
limitations on repetition.  Subjective pain was noted at end 
of range of each motion of his lower back.  No muscle spasms 
were noted and no fixed postural deformities appreciated.  
Neurological examination showed normal gait, stances, memory 
and coordination.  No gross motor or sensory deficits were 
noted.  On psychiatric examination, the veteran was judged 
capable of managing his own financial benefit payments.  
Diagnoses were degenerative joint disease of the lumbar 
spine, mild cervical canal stenosis, moderate cervical canal 
stenosis at C3-C4, cervical spine fusion from C4-C6, 
posterior osteophytosis and 4 mm disc bulge at C6-C7, 
moderate degree of spinal canal stenosis at C6-C7, bilateral 
narrowing of the neural foramina, and hepatitis C.  It was 
noted the veteran's cervical spine disease was significant 
and that he also had some lower lumbar disease.  However, he 
did have normal good range of motion for the neck and the 
lower back.  He also ambulated well without any kind of 
ambulatory assistance.  The hepatitis did not appear to be 
debilitating.  These physical findings led the examiner to 
conclude the veteran was physically capable of pursuing 
substantial, gainful employment.  She did not appreciate any 
decline from the May 2004 examination substantial enough to 
render the veteran unemployable.

For pension purposes, the RO rated the veteran 10 percent for 
immature cataracts with refractive error pursuant to 
Diagnostic Code (DC) 6028-6078; 10 percent for cervical spine 
fusion C4-6, with osteophytes and stenosis pursuant to DC 
5241; 10 percent for tinnitus pursuant to DC 6260; 10 percent 
for compression fracture, T-8, with lumbar degenerative 
changes pursuant to DC 5242; and 0 percent for nonsymptomatic 
hepatitis C, scars on the right hand and right knee, 
personality disorder and history of depression, and for 
hearing loss.


III.  Permanent and Total Disability Evaluation for VA 
Pension Purposes

Under provisions of 38 U.S.C.A. § 1521, a disability pension 
is payable to a veteran who served for 90 days or more during 
a period of war and who is permanently or totally disabled 
due to nonservice-connected disabilities not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521(a).  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension 
cases must be adjudicated applying both "objective" and 
"subjective" standards.  Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. § 4.15.

VA will consider a veteran to be permanently and totally 
disabled if he is a patient in a nursing home for long-term 
care due to disability, or determined to be disabled for 
Social Security Administration purposes.  38 U.S.C.A. § 1502.  
Otherwise, a finding of permanent and total disability based 
solely on "objective" criteria requires rating each 
disability under the appropriate diagnostic code of the VA's 
Schedule for Rating Disabilities, to determine whether the 
veteran has a combined 100 percent schedular evaluation for 
pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  A veteran who is considered 
permanently and totally disabled under these criteria is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extra-schedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.16(b).

In this case, the Board notes, initially, that the veteran is 
not a patient in a nursing home for long-term care due to 
disability, or currently determined to be disabled for SSA 
purposes.  He does not have permanent loss of both hands, or 
of both feet, or of one hand and one foot, loss of sight in 
both eyes, and is not permanently helpless or permanently 
bedridden.  Moreover, service connection has not been 
established for any disability.  The veteran's physical 
disabilities include, primarily, cervical spine fusion C4-6 
with osteophytes and stenosis; compression fracture, T-8, 
with lumbar degenerative changes; tinnitus; and immature 
cataracts with refractive error.  For pension purposes, the 
RO has assigned a 10 percent rating to each of these 
disorders.  

The Board finds that the competent and probative medical 
evidence of record does not support assigning a higher 
evaluation to 40 percent or 60 percent for any of these 
disorders.  It should be noted that there is no evaluation 
higher than 10 percent for tinnitus.  

Spinal fusion at C4-6 and stenosis can be rated under DC 5241 
for spinal fusion or DC 5238 for spinal stenosis.  Under the 
criteria for rating diseases of the spine in effect prior to 
September 26, 2003, slight limitation of motion of the lumbar 
spine warrants a 10 percent rating and moderate limitation of 
motion warrants a 20 percent rating.  A 40 percent rating is 
assigned for severe limitation of motion of the lumbar spine.  
38 U.S.C.A. § 4.71a, Diagnostic Code 5292.  Effective 
September 26, 2003 substantive changes were made to the 
schedular criteria for evaluating spine disabilities, as 
defined in 38 C.F.R. § 4.71a.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003), codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 - 5243 (2005).  

Effective September 26, 2003, limitation of motion, 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine (general formula).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 to 5242 (2005).  Under 
this general rating formula, with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, the following pertinent 
ratings will apply.  A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

Note 2 associated with the general formula for rating 
diseases of the spine states that, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateroflexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees.  Record evidence 
does not permit the veteran a higher evaluation than 10 
percent under these regulations.  

As the veteran filed his claim in March 2002, his spinal 
disorders may be evaluated under both the former and current 
regulations, whichever are most favorable to the veteran, 
although the revised rating criteria are only applicable 
since their effective dates.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The former 
regulation for intervertebral disc syndrome, effective prior 
to September 23, 2002, and the current regulation for 
intervertebral disc syndrome, effective after September 23, 
2002, are both likewise applicable.  However, evidence in the 
record does not support a 20 percent rating under the old 
formula for moderate intervertebral disc syndrome with 
recurrent attacks, see 38 C.F.R. § 4.71a, DC 5293 (2002), or 
a 20 percent rating under the new formula because there is no 
evidence of incapacitating episodes lasting at least 2 weeks, 
but less than 4 weeks, during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5293 (as effective from September 23, 2002); DC 
5243 (2005).

Thus, it does not appear the veteran is entitled to any 
higher evaluation for his two non service-connected spine 
disorders.  Likewise, the veteran's immature cataracts will 
rate no higher than 10 percent because of the mechanical 
application of Table V.  See 38 C.F.R. § 4.84a, DC 6028, 6078 
(Table V) (2005).

In its remand, the Board offered the veteran the opportunity 
to provide information concerning the location of his 
treatment that disclosed a positive rheumatoid factor.  He 
resubmitted duplicate pages of evidence, one of which 
discloses a positive rheumatoid factor, the name and address 
of the medical provider, and a note, apparently in the 
veteran's handwriting, to the effect that a doctor said this 
never gets better, only worse.  Without greater detail, this 
information is insufficient upon which to base any type of 
rating for pension purposes.

The RO also assigned a 0 percent rating for nonsymptomatic 
hepatitis C, for scars on the right hand and right knee, for 
personality disorder or history of depression, and for 
hearing loss.  The Board finds that the competent and 
probative medical evidence of record, or the lack of such 
evidence in the record, precludes assigning a higher 
evaluation to 40 percent or 60 percent for any one of these 
disorders.

In view of all the evidence of record, the Board finds that 
no more than a combined 30 percent rating is warranted for VA 
pension purposes for the veteran's physical disabilities.  
See 38 C.F.R. § 4.25 (Table 1).  As such, the veteran does 
not meet the threshold percentage requirement for a permanent 
and total disability rating for VA pension purposes.

The Board points out that, in addition to the veteran's 
physical disabilities, the record reveals that the veteran 
also has alcohol dependence, which is active.  The veteran 
currently is not in treatment, and is not attending any 
support group.  However, alcoholism is not considered a 
disability for VA pension purposes because it is due to 
willful misconduct.  38 C.F.R. § 3.301(b).  Pension ratings 
are not assigned for willful misconduct conditions.  38 
C.F.R. § 3.342(a).

While there was some indication of a mental disorder or 
personality disorder in the file, VA psychiatric examination 
resulted in the conclusion that there was no psychiatric 
disorder present.

Moreover, while the evidence indicates that the veteran had 
stopped working in 2001 and had received Social Security 
disability benefits for a period of time, the evidence 
indicates that, beginning January 1997, the veteran was 
considered functional, capable of engaging in light work 
activity, and his Social Security disability benefits then 
ceased.  The Board points out that the veteran's alcoholism 
had been a contributing factor material to the initial 
determination of disability.

While the veteran reported that he last worked in 2001, the 
current evidence does not show that he is prevented from 
performing substantially gainful employment due to his 
physical and/or psychiatric disabilities, excluding his 
alcohol dependence and/or other substance abuse.  The May 
2004 and August 2005 VA examiner found that the veteran was 
physically capable of pursuing substantial, gainful 
employment.  The Board points out that the veteran has the 
equivalent of 13 years of education, experience in 
maintenance, and, but for his active alcohol dependence, he 
should be able to obtain gainful employment in areas related 
to his work experience or in various types of sedentary work.  
Hence, he does not meet the criteria for a total disability 
rating for pension purposes on any basis.

The RO has determined that this case does not present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, so as to render impractical the 
application of the regular schedular standards and to warrant 
referral for consideration of an extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(2).  The Board agrees.  There simply 
is no showing that his disabilities, excluding alcohol 
dependence, have resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations for pension purposes) or frequent periods of 
hospitalization.

As the criteria for a permanent and total disability rating 
have not been met, there is no basis for awarding VA pension 
benefits, and the veteran's claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

A permanent and total disability rating for VA pension 
purposes, to include on an extra-schedular basis, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


